Citation Nr: 1415284	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-10 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple myeloma as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a January 2011 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file. In January 2011, the Veteran, through his representative, submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review. 


FINDING OF FACT

The satisfactory lay and medical evidence of record demonstrates that the Veteran's multiple myeloma is related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma as due to herbicides have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


Decision  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent the Board grants entitlement to service connection for multiple myeloma, further discussion of the VCAA is not required with respect to this claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service. See 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e).  The list of diseases includes: chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).  These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii). 
Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e). Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

While multiple myeloma is one of the specific diseases listed in 38 C.F.R. § 3.309(e), the record does not show, nor does the Veteran allege, that he served in the Republic of Vietnam during the Vietnam era, or at any other time.  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that his multiple myeloma developed as the result of exposure to herbicides in service.  Specifically, the Veteran claims that he was exposed to herbicides while stationed at Fort Gordon, Georgia; Fort Polk; Louisiana, and Fort Carson, Colorado during his active service in 1967.  After carefully reviewing the evidence of record, the Board finds that service connection for multiple myeloma is warranted.  

Service records confirm that the Veteran was stationed at Fort Gordon, Georgia from approximately March to May of 1967, Fort Carson, Colorado from approximately May to July of 1967.  His service records show that his military occupational specialty (MOS) was Military Police.  There is no evidence of record to establish the Veteran was stationed at Fort Polk, Louisiana.  Post service VA treatment records show the Veteran was diagnosed with multiple myeloma around March 2008.  

At his hearing, the Veteran testified that his job as a military police officer required him to take prisoners out at Fort Carson to spray chemicals on the vegetation to clear it out.  The Veteran also testified that herbicides were used at Fort Gordon to clear the vegetation from and around the lakes while he was stationed there.  The Board finds the Veteran's testimony to be credible and probative evidence of his exposure to herbicides during service.  See Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence); see also Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006) (observing that "38 C.F.R. § 3.303(a) provides that each disabling condition for which a Veteran seeks service connection, must be considered on the basis of . . . all pertinent medical and lay evidence").

The evidence also suggests that the chemicals described by the Veteran may have been herbicides.  The Veteran submitted evidence including a VA publication entitled, Agent Orange: Herbicide Tests and Storage in the United States indicating in house desiccants mixtures and formulation of herbicides may have been tested at Fort Gordon between December 1966 and October 1967.  The Veteran also submitted a report released by the US Army Research Office entitled The History of the US Department of Defense Programs for the Testing, Evaluation, and Storage of Tactical Herbicides detailing the study of herbicides at Fort Gordon between July 1967 and October 1967.  

Finally, the Veteran submitted a prior Board decision, where the Board granted service connection for multiple myeloma due to herbicide exposure at Fort Gordon during the year 1967.  Although prior Board decisions are not precedential, the facts in the citied decision are analogous to those in the current matter thus; the Board finds the decision to be probative and positive evidence that the Veteran may have been exposed to herbicides at Fort Gordon.  

Medical evidence supports the Veteran's claim that his multiple myeloma is related to herbicide exposure in service.  This evidence includes an October 2009 letter from Dr. K.C. and January 2011 letter from Dr. D.K., Attending Physician in the Hematology/Oncology Department at the VA Medical Center in Temple, Texas both who opined the Veteran's multiple myeloma is as least as likely as not related to his past herbicide exposure.  

In light of the Veteran's credible statements that he used various chemical agents during service, the evidence showing that herbicides may have been used at Fort Gordon during the time the Veteran was stationed there, and the medical opinions which relate the Veteran's multiple myeloma to herbicide exposure, establish reasonable doubt as to whether the Veteran was exposed to herbicide in service. Therefore, service connection for multiple myeloma is warranted.  


ORDER

Entitlement to service connection for multiple myeloma is granted.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


